Citation Nr: 0522228	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1958 until at 
least October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed a notice of disagreement (NOD) with the 
rating decision in June 2003, a statement of the case (SOC) 
was issued in October 2003, and the veteran perfected his 
appeal later that month.

In June 2005, the veteran testified at a video hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  The evidence of record as a whole makes it more likely 
than not that the veteran's hearing loss was caused by noise 
exposure during service.

2.  The evidence of record as a whole makes it more likely 
than not that the veteran's tinnitus was caused by noise 
exposure during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2. Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

At his hearing before the Board, the veteran testified that 
he was stationed at an air force base while in service, where 
he worked and slept next to a jet engine test site that 
produced near continuous excessive noise.  The veteran added 
that he was not provided with hearing protection for at least 
8-9 months and then, even when hearing protection was issued, 
he was often not allowed to wear it due to the requirements 
of his job.  The veteran indicated that following service he 
was in the grocery business.  The veteran also testified that 
he first began using hearing aids in the 1960s when he was 
only in his thirties.

In support of his contentions, the veteran submitted a 
statement from a friend who was also stationed in Okinawa at 
the same time as the veteran, and who visited the veteran 
several times.  The friend confirmed that the veteran's 
barracks were located next to a jet engine test site, and 
that the missile site where the veteran worked was next to 
the runway where jets were taking off and landing 24 hours a 
day.  The friend opined that people stationed at this missile 
site were no doubt continually exposed to loud jet engine 
noise.  

Statements were also submitted by four friends of the veteran 
who had known the veteran before he entered the service, 
indicating that after the veteran got out of the military, 
they found themselves frequently having to repeat what they 
were saying to the veteran, because the veteran was always 
having trouble hearing what they were saying.  The friends 
all noted that they had not had to repeat themselves before 
the veteran went into service.
 
The veteran also submitted treatment records from a private 
doctor dating back to 1980, which show hearing loss in both 
ears.  In January 2003, the doctor wrote a letter noting that 
the veteran had high frequency hearing loss in 1980, 
especially in the higher frequencies, and observing that over 
the next 23 years the veteran's hearing changed very little 
with the exception of the low frequencies, which could be 
ascribed to test variability and to the aging process.  
Nevertheless, the doctor noted that the veteran was exposed 
to jet engine noise on a daily basis for over 18 months while 
stationed in Okinawa; and opined that the veteran's hearing 
loss noted in 1980 and continuing through the present day was 
most likely due to exposure to loud noise.  The doctor also 
indicated that he is of the opinion that the veteran may have 
suffered significant damage at that time that could make him 
eligible for service-connected hearing loss. 

In July 2000, the veteran first sought hearing aids from VA.  
The doctor indicated that the veteran had been buying hearing 
aids since the 1960s and was presently complaining about 
difficulty hearing when in groups of people.  Although the 
doctor noted that the veteran had mild to moderately severe 
sensorineural hearing loss (SNHL), he opined that because of 
the unknown etiology of the hearing loss, he doubted that it 
was due to hazardous noise exposure.

In April 2003, the veteran underwent a VA examination, from 
which the examiner diagnosed him with moderate-moderately 
severe SNHL.  The examiner stated that the veteran's long 
standing hearing loss had first been diagnosed around 1980, 
but the veteran indicated that it had been worse before that.  
The veteran also reported a ringing ear noise that he said 
began roughly 20 years previously.  The examiner did not 
review the veteran's claims file, but noted that the veteran 
did report occasional firearm use.

The veteran underwent another VA examination in May 2003.  
The examiner noted that the veteran's SNHL appeared to be 
typical of old age changes, but were more severe than what is 
typically seen.  The examiner also found that the veteran 
might have a genetic component contributing to the hearing 
loss; however, the examiner stated that he could not 
necessarily attribute the loss to noise exposure while in 
service.  Nevertheless, the examiner did note that if a 
person was prone to hearing loss, military noise exposure 
would aggravate a person's hearing over the long haul.  With 
regard to the veteran's tinnitus, the examiner indicated that 
the symptoms go along with SNHL, but the etiology of the 
tinnitus was basically unknown.  The examiner's conclusion 
was that the veteran's hearing loss and tinnitus are not 
related to his military noise exposure, but are more likely 
due to his age and his genetics. 

A review of the veteran's service medical records (SMRs) 
reveals that the veteran had some trouble with ear infections 
during service.  Upon separation, when asked if he had then, 
or had ever had ear, nose or throat trouble, the veteran 
indicated that he had, which the physician noted was due to 
infiltration of both ears.  A hearing test given as part of 
the separation physical found the veteran to have 15/15 for 
each ear on the whisper test, but an audiometry exam was not 
performed.

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board is faced 
with two credible medical opinions.  However, the veteran's 
private doctor has treated him for more than two decades and, 
as such, has a considerably broader perspective on the 
veteran's medical history; whereas, the VA examiner has only 
seen the veteran relatively recently.  Furthermore, even the 
VA examiner indicated that if the veteran was predisposed to 
hearing loss, jet engine noise could aggravate his condition 
over the long haul.  Considering the evidence in its 
entirety, the veteran has a credible medical opinion 
indicating that it was more likely than not that his hearing 
loss was attributable to military noise exposure;  combining 
the medical opinion with lay testimony that his hearing was 
worse after service, lay testimony that he was repeatedly 
exposed to loud noise while in service, and factoring in the 
veteran's own credible testimony, the balance of positive and 
negative evidence necessarily tilts towards the veteran and 
the benefit of the doubt rule mandates that we decide in his 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the Board finds that the veteran's exposure to 
loud sounds during his time in active service caused his 
bilateral sensorineural hearing loss, and thus his claim of 
entitlement to service connection for the bilateral hearing 
loss is granted.

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the veteran testified that the 
ringing in his ears began in the early 1960's and has not 
stopped.  While the veteran is not medically qualified to 
diagnose a disability, he may testify to his symptomatology.  
As such, the veteran's testimony that he has had ringing in 
his ears since service is taken as credible.  Additionally, a 
VA examiner noted that symptomatology of the veteran's 
tinnitus goes along with SNHL, and the veteran's private 
doctor indicated that the veteran incurred significant 
acoustic damage while stationed in Okinawa during service.  
Therefore, resolving all reasonable doubt in the favor of the 
veteran, the Board finds that the veteran's tinnitus was 
caused by service.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

ORDER

Service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted subject to the 
laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


